Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on August 6, 2021. Claim 1 was amended. Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barley et al. (Pub. No.: US 2013/0229515) in view of Takashi et al. (JP2012004035A), as shown in Grandadam (Pub. No.: US 2021/0215327).
Regarding Claim 1, Barley teaches, in Figure 1, a LED lens structure (27), configured to supply auxiliary photographing light for photographing equipment ([0004, 0031]. Barley does not teach the structure of LED lens structure. Takashi teaches, in Figures 1 and 3-4, a LED lighting element with the LED source package structure comprising; a base (34), a LED light emitting chip (33) formed on the base, 
Barley in view of Takashi does not teach a silica gel encapsulating lens. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED lens taught by Barley (as modified by Takashi) by using a silica gel encapsulating lens, since it is known in the art to use a silica gel encapsulating LED lens, to provide environmental protection.
Barely, in view of Takashi, is silent on the shape of the light projection. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED lens to project a rectangular light spot, since it is known in the art to modify light projection shape as demonstrated by Grandadam ([0040]).
Regarding Claim 2, Barley, in view of Takashi, teaches the ratio of the long axis and short axis (Takashi, Figure 4) of the ellipsoid surface of the encapsulating lens can be determined ([0014, 0018]). Barley, in view of Takashi does not teach the ratio of the long and short axes is 16:9. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED lens taught by Barley (as modified by Takashi) by using a long axis and short axis ratio of 16:9, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to create an uniform brightness of the irradiated surface (Takashi, [0018]).
Regarding Claim 3, Barley, in view of Takashi, teaches the LED lens structure according to claim 1, wherein the LED light emitting chip is configured to emit an infrared light ([0033]).
Regarding Claim 4, Barley, in view of Takashi, teaches (in Figure 1 (Barley)) a trail camera comprising a camera body (11) provided with at least one LED light source (27) for auxiliary photographing lighting, wherein the LED light source has a LED lens structure according to claim 1.
Regarding Claim 5, Barley, in view of Takashi, teaches (in Figure 1 (Barley)) the trail camera according to claim 4, wherein the camera body is provided with a lamp panel, multiple LED light sources (27) are formed on the lamp panel and arranged in a same plane.
Regarding Claim 6, Barley, in view of Takashi, teaches (in Figure 2 (Barley)) the trail camera according to claim 5, wherein the camera body is provided with a controller (39) electrically connected to the multiple LED light sources (27), for controlling to selectively turn on or turn off any one of the multiple LED light sources.
Regarding Claim 7, Barley, in view of Takashi, teaches (in Figure 2 (Barley)) the trail camera according to claim 6, wherein the camera body is provided with a luminance sensor (33) electrically connected to the controller for detecting brightness of surrounding environment, and the controller (39) is configured to adjust state of the LED light sources according to a detection value detected by the luminance sensor ([0055]).
Regarding Claim 8, Barley, in view of Takashi, teaches (in Figure 2 (Barley)) the trail camera according to claim 6, wherein the camera body is provided with an infrared motion sensor ((29), [0036]) electrically connected to the controller (39) for triggering a photographing action of the camera body, and the controller is configured to control state of the LED light sources according to data detected by the infrared motion sensor ([0036]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection includes a new prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896